In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00418-CV
     ___________________________

           IN RE V.A., Relator




             Original Proceeding
         Trial Court No. 18-6662-16


 Before Sudderth, C.J.; Kerr and Pittman, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s Petition for Writ of Habeas Corpus and

Emergency Motion for Return of Child and is of the opinion that relief should be

denied. Accordingly, relator’s Petition for Writ of Habeas Corpus and Emergency

Motion for Return of Child is denied.

                                                 Per Curiam

Delivered: December 27, 2018




                                        2